EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Lisa Marie Lint on 1/14/2022.

Amendment to the Claims:
1. (Currently Amended) An information processing apparatus comprising:
a processor configured to 






the information processing apparatus selects the template based on a selection result in the user interface provided by the information processing apparatus,

the information processing apparatus provides a user interface for setting up a template,
the information processing apparatus produces ticker data based on settings in the user interface provided by the information processing apparatus, 
the information processing apparatus provides a user interface for checking a display form of the ticker in the set template, and
the information processing apparatus provides a user interface for checking a display form of the ticker in which a size of a display range of text is automatically adjusted according to a number of characters of the text data acquired by the information processing apparatus.

19. (Currently Amended) An information processing apparatus comprising: 
a processor configured to 



the information processing apparatus;



the information processing apparatus produces a plurality of ticker data by applying the plurality of templates selected by the information processing apparatus,
the information processing apparatus provides a user interface for setting up a template,
the information processing apparatus producer produces ticker data based on settings in the user interface provided by the information processing apparatus,
the information processing apparatus provides a user interface for checking a display form of the ticker in the set template, and
the information processing apparatus provides a user interface for checking a display form of the ticker in which a size of characters in a fixed display range is automatically adjusted according to a number of characters in the text data acquired by the information processing apparatus.


Reasons for Allowance
Claims 1, 8-10 and 19-21 are considered allowable since when reading the claims in light of the specification (MPEP § 2111.01) or In re Sneed, 710 F.2 1544, 1548, 218 USPQ 385,388 Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1, wherein the Applicant discloses the information processing apparatus selects the template based on a selection result in the user interface provided by the 
Inter alia, independent claims 9, 10, 19-21, wherein the Applicant discloses similar limitations, are allowed for reasons similar to those cited above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYU CHAE whose telephone number is (571)270-5696.  The examiner can normally be reached on 8:00am -4:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KYU CHAE/
Primary Examiner, Art Unit 2426